DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 6, 8, (1/13/2021), previously presented claims 9-11, are under consideration by the Examiner.
Claims 1-5, 7, and 12-17 have been canceled.  
Information Disclosure Statement: 
3.	The information disclosure statements filed on 1/13/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
4.	Receipt of Applicants arguments and amendments filed on 1/13/2021 is acknowledged.  


(i)	the rejection of claims 6-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;  
(ii)	the rejection of claims 6-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement; and
(iii)	the rejection of claims 6-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments with respect to claims 6-11 have been considered but are moot in view of the new grounds of rejection over claims 6, 8-11. 

6.	Applicant's arguments filed on 1/13/2021 have been fully considered and were persuasive in part.  The issues remaining are stated below.

Claim Rejections - 35 U.S.C. § 112 second paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7a.	Claims 6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Amended claim 6 is vague and indefinite for several reasons.
Claim 6, lines 11-13, is vague and indefinite because it recites, “increasing the dose if the decrease in TARC/CCL17 measured in step (b) is below a threshold value or decreasing the dose if the decrease in TARC/CCL17 measured in step (b) is above a threshold value”, however, it is unclear what the “threshold value” is. 
Applicant argues that paragraphs [0011] and [0096] provide guidance for what is meant by the term “threshold value.”
The specification, [0011], discloses:
“In some embodiments, step (c) further comprises increasing the dose if the decrease in TARC/CCL17 measured in step (b) is below a threshold value, or decreasing the dose if the decrease in TARC/CCL17 measured in step (b) is above a threshold value. In some embodiments, the threshold value of step (c) is about a 20% to about a 60% decrease in the amount of TARC/CCL17 relative to the amount of TARC/CCL17 in the subject measured before the dose was administered. In some embodiments, the threshold value is about a 40% to about a 50% decrease in the amount of TARC/CCL17 relative to the amount of TARC/CCL17 in the subject measured before the dose was administered. In some embodiments, the threshold value is about a 43% decrease in the amount of TARC/CCL17 relative to the amount of TARC/CCL17 in the subject measured before the dose was administered.”
Furthermore, the specification, [0096], page 26, lines 14-32
“In some embodiments, the threshold value of step (c) is about a 10% decrease, or about a 15% decrease, or about a 20% decrease, or about a 25% decrease, or about a 30% decrease, or 
Therefore, the recitation of a broad range of a decrease in the amount of TARC/CCL17 which is dependent on the dose of antibody being administered renders the recitation of “threshold value” unclear. This rejection can be overcome by reciting a specific “threshold value” in the claim.
Claim 6, line 21, is vague and indefinite because it recites “an IL-4 and/or IL-13 mediated disease”. The metes and bounds of the limitation are unclear because it is unclear which diseases are encompassed by this term. It is suggested that the claim be amended to recite the diseases that are encompassed by this limitation and for which there is a basis in the instant specification.
Claim 8, line 1, is vague and indefinite because it recites “wherein the threshold value is about a 43% decrease”. However, because of the recitation of the term “about”, it is unclear if the threshold value is a 25% decrease or a 35% decrease in the amount of TARC/CCL17 relative 
Applicant argues that paragraph [0097] of the specification clearly indicates what is meant by the term “about.”
The specification, [0097], discloses:
“The term “about” when used in connection with a numerical value is meant to encompass numerical values within a range having a lower limit that is 5%, 10%, or 15% smaller than the indicated numerical value and having an upper limit that is 5%, 10%, or 15% larger than the indicated numerical value.”
Therefore, contrary to Applicants’ argument, the recitation of “about” as recited in the specification is unclear because the range of “about 43%” encompasses a broad range of 38% to 68%.  However, the specification, paragraph [0086], discloses that the range can be 15% to 65% decrease. Therefore, the limitation of “about” remains unclear.
Claims 9-11 are rejected as vague and indefinite insofar as they depend on the above rejected claim 6 for their limitations.

5 Conclusion
	No claim is allowed.
	Claims 6, 8-11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646